          Case 2:19-cr-00692-MAK Document 63 Filed 08/24/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                         CRIMINAL ACTION

                         v.                       NO. 19-692

 STEVE MACK


                                           ORDER

        AND NOW, this 24th day of August 2020, upon considering the Defendant's prose request

(ECF Doc. No. 56) to dismiss the possession of firearms charges against him under Sections

924(c)(l) and 922(g)(l), the United States' Response (ECF Doc. No. 57), and for reasons in the

accompanying Memorandum, it is ORDERED the Defendant's prose request to dismiss (ECF

Doc. No. 56) is DENIED without prejudice to challenge the sufficiency of evidence and credibility

of witnesses at trial.
